         Case 1:19-cv-00991-LM Document 15-1 Filed 12/09/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                             DISTRICT OF NEW HAMPSHIRE




TRAVIS JARED PARK,Pro Se

       Plaintiff




SCOTT BAILEY (in his official capacity
     as Special Agent of the FBI),                 Case No: I:I9-CV-991-LM
CHRISTOPHER WAGNER (in his official
     capacity as head ofthe State of New
     Hampshire Police), and
STEVEN RUSSO (in his official capacity
     as head of the City of Keene Police)

       Defendants




        ORDER TO DISMISS CHIRISTOPHER WAGNER AND STEVE RUSSO

       On motion of the plaintiff, the court finds good cause to dismiss the aforementioned

defendants from this suit with prejudice. SO ORDERED.




Date                                        Judge's Signature
